Per Curiam.
We are satisfied we ought to have granted this motion when it was first made. We held it over on the idea that an important question might be involved concerning the validity and construction of the statute. But we cannot distinguish this case from those decided before. The new trial was granted when the party had an absolute right to it, which it was not competent to deprive him of against his will. We therefore are compelled to order .that a new trial be granted on the record as it stands without argument upon the special errors in the bill of exceptions, which the party was not compellable to have settled after the new trial had been once allowed him.
The judgment must be reversed and a new trial granted, but with $20 costs instead of full costs of hearing.